___________

                                       No. 96-2000
                                       ___________

Stephen Andrew Hodgson,                     *
                                            *
              Appellant,                    *
                                            *
     v.                                     *
                                            *   Appeal from the United States
Frank W. Wood, Commissioner of              *   District Court for the
Corrections; James Bruton,                  *   District of Minnesota.
Deputy Commissioner; Dennis L.              *
Benson, Warden of MCF-STW;                  *         [UNPUBLISHED]
John Doe, unknown at this time;             *
John Doe, unknown at this time,             *
                                            *
              Appellees.                    *


                                       ___________

                     Submitted:        February 7, 1997

                            Filed: March 6, 1997
                                    ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and MURPHY, Circuit Judges.
                               ___________

PER CURIAM.


     Stephen A. Hodgson, a Minnesota inmate, appeals from the district
court's1 adverse grant of summary judgment in his 42 U.S.C. § 1983 action.
We affirm.


     In   1973,    the     Minnesota    legislature    enacted   Minn.   Stat.   Ann.
§ 243.88(2), which provides that inmates who work in interstate industry
will be paid the prevailing minimum wage,               in compliance with the
Ashurst-Sumners Act, 17 U.S.C. § 1761.                See 17 U.S.C.




     The Honorable David S. Doty, United States District Judge for
the District of Minnesota, adopting the report and recommendations
of the Honorable Jonathan G. Lebedoff, United States Magistrate
Judge for the District of Minnesota.
§   1761; Minn. Stat. Ann. § 243.88(2) (1992).                 In 1994, the
Minnesota Department of Corrections (MDOC) implemented a statewide
policy of deducting the cost of room and board from the gross wages
of inmates making over $2.20 per hour, pursuant to Minn. Stat. Ann.
§ 243.23(2) (1992) (providing that MDOC commissioner may deduct
cost of room and board from inmate wages, including wages earned
pursuant to section 243.88).


      Hodgson, whose interstate industry work assignment began in
1994 and now earns him $5.00 per hour, commenced this section 1983
action, arguing the room and board deduction deprived him of his
guaranteed wages without due process of law; violated his equal
protection rights because the deduction was applied only to inmates
who made over $2.20 per hour; and increased his criminal punishment
in violation of the Ex Post Facto Clause.               The district court
granted defendants' motion for summary judgment, concluding that
Hodgson did not have a property interest in his gross wages; that
Hodgson did not allege he was treated differently than those
similarly situated; and that the MDOC policy was not implemented to
punish Hodgson for a past crime.


      We review de novo the district court's grant of summary
judgment and will affirm only if the record, viewed in the light
most favorable to the non-moving party, shows that there is no
genuine issue of material fact and that the moving party is
entitled to judgment as a matter of law.              See Fed. R. Civ. P.
56(c);   Mahers   v.   Halford,   76 F.3d 951,   954   (8th   Cir.   1996)
(standard of review), cert. denied, 117 S. Ct. 696 (1997).


      We agree with the district court that Hodgson's due process
claim fails.      Wages earned pursuant to section 243.88(2) are
conditioned   upon     section   243.23(2)'s    express     authorization   of
deductions for the costs of room and board.            See Minn. Stat. Ann.

                                       -2-
§§ 243.23(2), 243.88(2)-(3) (1992); see also 18 U.S.C.




                               -3-
§ 1761(c)(2)(B) (permitting states to deduct room and board costs
from    inmate   wages).   Thus,   Hodgson   failed   to   demonstrate   a
legitimate claim of entitlement grounded in state law to his gross
wage.    See Hrbek v. Farrier, 787 F.2d 414, 416 (8th Cir. 1986)
(finding state statute authorizing wages was conditioned upon other
statute allowing for deductions; thus, wage statute did not confer
property rights to entire wage); Ervin v. Blackwell, 733 F.2d 1282,
1286 (8th Cir. 1984) (same).


       We also agree with the district court that Hodgson's equal
protection claim fails.      "The Equal Protection Clause generally
requires the government to treat similarly situated people alike."
Klinger v. Department of Corrections, 31 F.3d 727, 731 (8th Cir.
1994), cert. denied, 115 S. Ct. 1177 (1995).      Even assuming Hodgson
is similarly situated to inmates who earn $2.20 per hour, he did
not rebut defendants' evidence that the policy was rationally
related to the legitimate penological interests of defraying room
and board costs, teaching financial responsibility, and equalizing
the spending ability of inmates.         See Turner v. Safley, 482 U.S.
78, 79 (1987); Timm v. Gunter, 917 F.2d 1093, 1103 (8th Cir. 1990),
cert. denied, 501 U.S. 1209 (1991).


       Finally, the district court correctly concluded that Hodgson's
ex post facto claim fails because he did not rebut defendants'
evidence that section 243.23 was implemented to defray the costs of
supporting the inmate population, not to punish him for his past
criminal acts.     See Collins v. Youngblood, 497 U.S. 37, 52 (1990)
(stating standard for ex post facto claim); Flemming v. Nestor, 363
U.S. 603, 612-21 (1960) (discussing that where statute does not
intend to punish and serves legitimate interest, no violation of Ex
Post Facto Clause).


       Accordingly, the judgment is affirmed.

                                   -4-
-5-
A true copy.


     Attest:


          CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                          -6-